                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF                                             CIVIL ACTION
 PENNSYLVANIA ,
                Plaintiff,

                v.
                                                             NO. 17-4540
 DONALD J. TRUMP, DONALD J.
 WRIGHT, UNITED STATES
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, STEVEN T.
 MNUCHIN, UNITED STATES
 DEPARTMENT OF THE TREASURY,
 RENE ALEXANDER ACOSTA AND THE
 UNITED STATES DEPARTMENT OF
 LABOR,
                Defendants,

 LITTLE SISTERS OF THE POOR
 SAINTS PETER AND PAUL HOME,
                 Intervenor-Defendant.

                                 MEMORANDUM OPINION

       Plaintiff, the Commonwealth of Pennsylvania, initially brought this suit to block two

Interim Final Rules (“IFRs”) issued by Defendants Donald J. Trump, et al. (“Federal

Defendants”), which permitted employers to opt out of providing no-cost contraceptive coverage

on the basis of sincerely held religious beliefs or sincerely held moral convictions. On December

15, 2017, the Court issued a preliminary injunction enjoining Federal Defendants from enforcing

the IFRs, ruling that the IFRs likely violated both procedural and substantive requirements of the

Administrative Procedure Act. Federal Defendants then appealed the preliminary injunction. On

February 8, 2018, Federal Defendants moved to stay District Court proceedings, arguing that the

appeal presented dispositive legal questions, which, if resolved in favor of Federal Defendants,

would obviate the need for further litigation. Plaintiff agreed to the stay. On the same day, the
Court granted the motion and stayed proceedings.1

        On November 7, 2018, Federal Defendants issued new Final Rules, which are scheduled

to take effect on January 14, 2019. See 83 Fed. Reg. 57,536 & 57,592. The Final Rules largely

reiterate the provisions of the IFRs, though certain alterations have been made to the text, and

different notice and comment procedures were employed. Plaintiff now moves to lift the stay in

order to challenge the Final Rules. Federal Defendants do not oppose. Intervenor-Defendant,

however, does oppose, arguing that the appeal of the preliminary injunction remains pending,

and thus “[i]t would be premature . . . to lift the stay.”

        Generally, the filing of a notice of appeal “is an event of jurisdictional significance—it

confers jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S.

56, 58–59 (1982). However, “[a]n appeal from the grant or denial of a preliminary injunction

does not divest the trial court of jurisdiction or prevent it from taking other steps in the litigation

while the appeal is pending.” 11A Wright & Miller, Fed. Prac. & Pro. § 2962 (3d ed.); see also

In re Merck & Co., Inc. Sec. Litig., 432 F.3d 261, 268 (3d Cir. 2005) (observing that the district

court retains the power to “modify or grant injunctions” following an appeal). “The power to

stay a proceeding pending appeal is derived from the inherent power of a court to efficiently

manage its own docket.” Smith v. Manasquan Bank, 2018 WL 2958664, at *1 (D.N.J. June 13,

2018). “When circumstances have changed such that the court’s reasons for imposing the stay

no longer exist or are inappropriate, the court may lift the stay.” Canady v. Erbe Elektromedizin

GmbH, 271 F. Supp. 2d 64, 74 (D.D.C. 2002).

        In light of the issuance of the Final Rules, a continued stay of District Court proceedings


1
  Intervenor-Defendant Little Sisters of the Poor Saints Peter and Paul Home was permitted to intervene following
the issuance of the stay.

                                                         2
is no longer warranted. The IFRs are now set to expire on the date that the Final Rules will take

effect—one month from today. By its terms, the preliminary injunction enjoins only the

enforcement of the IFRs, and would have no effect on the enforcement of the Final Rules. Thus,

in the absence of further proceedings, the preliminary injunction effectively will expire along

with the IFRs in one month’s time.

       Further, the issuance of the Final Rules raises new legal issues. Most obviously, Federal

Defendants promulgated the Final Rules following a notice and comment procedure that appears

to differ from the previous procedure employed for the IFRs. Accordingly, while portions of the

analysis relevant to the IFRs may apply to the Final Rules, certain conclusions underlying the

preliminary injunction may be inapt in this new context.

       By the same token, the changes made to the Final Rules raise the prospect that the appeal

of the preliminary injunction will not fully or expeditiously resolve this litigation. Prior to the

issuance of the Final Rules, the appeal of the preliminary injunction had the effect of bringing

dispositive legal questions before the Third Circuit. Now, however, the Final Rules raise new

legal issues, which are not before the Court of Appeals. In any event, the parties have not yet

fully briefed the appeal, and thus it does not appear that this Court will have the benefit of Third

Circuit guidance prior to the date that the Final Rules are slated to take effect.

       For the reasons given, the stay shall be lifted. An appropriate order follows.



                                                       BY THE COURT:

                                                       /s/Wendy Beetlestone, J.


                                                       _______________________________
                                                       WENDY BEETLESTONE, J.



                                                  3
